DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s RCE filed on May 10, 2021 in which claims 1-3, 5, 6, 8-10, 12, 13, 15-17 and 19 have been amended. Thus, claims 1-3, 5, 6, 8-10, 12, 13, 15-17, and 19 are pending in the application. 
	Continued Examination Under 37 CFR 1.114 
2.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/10/2021 has been entered. 
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Examiner has identified independent Claim 8 as the claim that represents the claimed invention for analysis and is similar to other independent Claims 1 and 15.
	Claim 8 is directed to a method, thus it is one of the four statutory categories of invention (Step 1: YES).
The claim 8 recites a series of steps, e.g., receiving, by a blockchain platform, a blockchain transaction identifying a smart contract for executing the blockchain transaction based on a smart contract identifier included in the blockchain transaction; identifying one or more parameter values included in the blockchain transaction; determining a risk value of the blockchain transaction based on a difference between the one or more parameter values identified from the blockchain transaction and one or more corresponding parameter values included in the identified smart contract ; determining to generate an alert based on the determined risk value; in response to a determination to generate the alert, determining a color from among a plurality of colors based on the determined risk value with respect to a predetermined threshold; and transmitting the alert from the blockchain platform to a device of an originator of the asset transfer request which a user interface of the device to the determined color. These limitations, (with the exception of italicized portions), under the broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers certain methods of organizing human activity such as fundamental economic principles or practices and commercial or legal interactions (business relations) (see October 2019 Update: Subject Matter Eligibility, page 6). A transaction is fulfilling the agreement in the form of contracts and hence it is a Commercial Interaction. As per the October 2019 Update: Subject Matter Eligibility, page 5, Commercial or Legal interaction has been identified under Certain Methods of Organizing Human Activity.  In addition, determining a risk value associated with the transaction is a way of mitigating the risk and mitigating the risk has been identified under the Fundamental economic practice. The claim also recites a blockchain platform, a blockchain, a smart contract, a device and a user interface which do not necessarily restrict the claim from reciting an abstract idea. That is, other than recites a blockchain platform, a blockchain, a smart contract, a device and a user interface, nothing in the claim precludes the steps from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim 8 recites an abstract idea (Step 2A: Prong 1: YES). 
This judicial exception is not integrated into a practical application. The additional elements of a blockchain platform, a blockchain, a smart contract, a device and a user interface, result in no more than simply applying the abstract idea using generic computer elements. The specification describes the additional elements of a blockchain platform, a blockchain, a smart contract, a device and a user interface to be generic computer elements (see [0048], [0052], [0063], [0096-0097]). A blockchain platform, a blockchain and a smart contract are broadly interpreted to correspond to a generic software element suitably programmed to do the claimed function. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements of a blockchain platform, a blockchain, a smart contract, a device and a user interface are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement. The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). The limitations (with the exception of italicized portions), receiving, by a blockchain platform, a blockchain transaction identifying a smart contract for executing the blockchain transaction based on a smart contract identifier included in the blockchain transaction, amount to mere data gathering, which is a form of insignificant extra-solution activity. Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. Therefore, claim 8 is directed to an abstract idea (Step 2A - Prong 2: NO).
The claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a blockchain platform, a blockchain, a smart contract, a device and a user interface are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). The limitations which have been identified as insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decision cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt or storing of data over a network is a well-understood, routine and conventional function of a computer when it is claimed in a merely generic manner. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Thus, claim 8 is not patent eligible (Step 2B: NO).
Similar arguments can be extended to other independent claims 1 and 15 and hence the claims 1 and 15 are rejected on similar grounds as claim 8.
Dependent claims 2-3, 5-6, 8-10, 12-13, 15-17 and 19, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
	For instance in claims 2, 9 and 16, the steps “wherein the one or more parameter values include values for one or more of an interest rate, a cost, a time period, a context, and a loan amount” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claims 3, 10 and 17, the steps “wherein the processor is further configured to: transmit a request for an approval of the blockchain transaction to a designated party associated with the asset transfer request based on the determined risk value and execute the blockchain transaction in response to approval by the designated party” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.  
In claims 5, 12 and 18, the steps “wherein the processor is further configured to transmit a multi-dimensional graphical risk representation to the device of the originator of the asset transfer request, the risk representation identifies a level of match between the one or more parameter values and the one or more corresponding parameter values” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. 
	In claims 6, 13 and 19, the steps “wherein the processor is further configured to update a database with one or more of prohibited assets and prohibited transactions based on one or more of the determined risk value, the one or more parameter values, a context that corresponds to the request, parties involved in the asset transfer request, a transaction type, and a financial score or financial history associated with one or more of the parties” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible. 
			Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 5, 6, 8-10, 12, 13, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Voorhees et al., U.S. Patent Application Publication Number (2018/0218176 A1) in view of Caldera et al., U.S. Patent Application Publication Number (2017/0132636 A1) in view of Kumar et al., U.S. Patent Application Publication Number (2018/0270244 A1) and further in view of Jivraj et al., U.S. Patent Number (10,438,206 B2).
Regarding Claim 1, 
Voorhees teaches a system comprising, 
receive a blockchain transaction at a blockchain platform (See at least [0057], [0089], blockchain transaction);
identify a smart contract for executing the blockchain transaction based on a smart contract identifier included in the blockchain transaction (See at least [0057], [0089], [0092-0095], smart contract identification); 
identify a plurality of parameter values included in the blockchain transaction (See at least [0066], [0106], parameter values); 
However, Voorhees does not explicitly teach,
determining a risk value of the blockchain transaction based on a difference between the one or more parameter values identified from the blockchain transaction and one or more corresponding parameter values included in the identified smart contract;
determine whether to endorse the blockchain transaction or whether to generate an alert based on a comparison of the determined level of risk to a predetermined threshold;
in response to the risk level being greater than the predetermined threshold, 
generate the alert comprising one or more of an audio notification and a vibration notification, wherein one or more of a volume of the audio notification and a vibration of the vibration notification are dynamically generated based on a degree of risk of the risk level;
transmit the generated alert comprising one or more of the dynamically generated audio volume and vibration to a device of an originator of the asset transfer request.
Caldera, however, teaches,
determining a risk value of the blockchain transaction based on a difference between the one or more parameter values identified from the blockchain transaction and one or more corresponding parameter values included in the identified smart contract (See at least [0072], [0080-0083], [0205], determining a risk value of the blockchain transaction);
	Both Voorhees and Caldera are in the technical field of transaction assessment. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Voorhees to incorporate the disclosure of Caldera. The motivation for combining these references would have been to filter out and decline certain transactions that are deemed too risky or assumed to be fraudulent (Caldera, [0083], [0205]). Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, the combination of Voorhees and Caldera do not explicitly teach,
determine whether to endorse the blockchain transaction or whether to generate an alert based on a comparison of the determined level of risk to a predetermined threshold;
in response to a determination to generate the alert, determine a color from among a plurality of colors based on the determined risk value with respect to a predetermined threshold; 
transmit the alert to a device of an originator of the asset transfer request which changes a color of a user interface of the device to the determined color. 
Kumar, however, teaches,
determine whether to endorse the blockchain transaction or whether to generate an alert based on a comparison of the determined level of risk to a predetermined threshold (See at least [0034], [0039-0040], “accessing the transaction data and generating and validating a block and adding the block to a blockchain; and the risk assessment controller 314 manages risk assessment including, but not limited to, risk factor analysis and alert generation. Such risk assessment can be used to trigger an addition to the blockchain, as well as to generate alerts or other actions.”)
           Voorhees, Caldera and Kumar are in the technical field of transaction assessment. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Voorhees and Caldera to incorporate the disclosure of Kumar. The motivation for combining these references would have been to manage high risk transactions by maintaining a more granular record (Kumar, [0039-0040]). Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, the combination of Voorhees, Caldera and Kumar do not explicitly teach,
in response to a determination to generate the alert, determine a color from among a plurality of colors based on the determined risk value with respect to a predetermined threshold; 
transmit the alert to a device of an originator of the asset transfer request which changes a color of a user interface of the device to the determined color. 
Jivraj, however, teaches,
in response to a determination to generate the alert, determine a color from among a plurality of colors based on the determined risk value with respect to a predetermined threshold (See at least Column 31, lines 39-42, Column 32, lines 40-52, generating risk notifications is equivalent to generating the alert. “alert 802 may include a color-based graphical indication 802A indicative of a risk level associated with a corresponding merchant”) ; 
transmit the alert to a device of an originator of the asset transfer request which changes a color of a user interface of the device to the determined color (See at least Column 33, lines 2-18, “System 140 may generate and transmit elevated-risk alerts to user device 104”, “user device 104 may be configured to render and display, within viewing pane 800, an alert 812 that includes color-based graphical icons indicating risks of future fraudulent activity involving Merchant 1, Merchant 2, and Merchant 3”).
           Voorhees, Caldera, Kumar and Jivraj are in the technical field of transaction assessment. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Voorhees, Caldera and Kumar to incorporate the disclosure of Jivraj. The motivation for combining these references would have been to manage high risk transactions by generating an alert (Jivraj, Column 33, lines 2 to 7). Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 2, 
Voorhees teaches, 
wherein the one or more parameter values include values for one or more of an interest rate, a cost, a time period, a context, and a loan amount (See at least [0065-0069], [0089-0092], [0100], [0102], [0107]).  
Regarding Claim 3, 
Voorhees teaches, 
wherein the processor is further configured to: transmit a request for an approval of the blockchain transaction to a designated party associated with the asset transfer request based on the determined risk value and execute the blockchain transaction in response to approval by the designated party (See at least [0102-0106], approval).
Regarding Claim 5, 
The combination of Voorhees, Caldera, Kumar and Jivraj teach the system of claim 1,
In addition, Caldera teaches, 
wherein the processor is further configured to transmit a multi-dimensional graphical risk representation to the device of the originator of the asset transfer request, the risk representation identifies a level of match between the one or more parameter values and the one or more corresponding parameter values ([0205], “If the risk value is above limit L1, the system may pull in additional information from historic database 2308 and from further analysis in risk graph 2303, through query engine 2305. The system may then perform an additional investigation in step 2314, comparing the newly calculated risk value to limit L2. If the risk value can clear that hurdle, it is passed as OK in step 2312. If not, the system passes the investigation on for manual investigation or simple rejection in step 2315).  
Regarding Claim 6, 
The combination of Voorhees, Caldera, Kumar and Jivraj teach the system of claim 1,
In addition, Caldera teaches, 
wherein the processor is further configured to update a database with one or more of prohibited assets and prohibited transactions based on one or more of the determined risk value, one or more parameter values, a context that corresponds to the request, parties involved in the asset transfer request, a transaction type, and a financial score or financial history associated with one or more of the parties ([0205]).  
Regarding claims 8 and 15,
Independent claims 8 and 15 are substantially similar to claim 1, and hence rejected on similar grounds. In addition, claim 15 also recites a non-transitory computer-readable medium which is inherent in the disclosure of Caldera. 
Regarding claims 9-10, and 12-13,
Claims 9-10 and 12-13 are substantially similar to respective claims 2-3 and 5-6, and hence rejected on similar grounds. 
Regarding claims 16-17 and 19,
Claims 16-17 and 19 are substantially similar to respective claims 2-3 and 6, and hence rejected on similar grounds. 
Response to Arguments
6.	Applicant's arguments filed dated 04/11/2021 have been fully considered but they are not persuasive due to the following reasons:   
7. 	With respect to the rejection of all claims under 35 U.S.C. 101 with regards to Step 2A, Prong 1, Applicant states that (pages 8-9), “Applicant contends that the inquiry into the abstraction of Applicant's claims should end at this first prong as Applicant's claims do not fall into any of the enumerated groupings and therefore cannot be abstract.”
	          Examiner respectfully disagrees and notes that as explained in the 101 analysis above, the steps of the claim, when collectively as an ordered combination, is a process that, under their broadest reasonable interpretation, covers methods of organizing human activity such as commercial interactions including resolution of agreements in the form of contracts. A transaction is fulfilling the agreement in the form of contracts and hence it is a Commercial Interaction. As per the October 2019 Update: Subject Matter Eligibility, page 5, Commercial or Legal interaction has been identified under Certain Methods of Organizing Human Activity.  In addition, determining a risk value associated with the transaction is a way of mitigating the risk and mitigating the risk has been identified under the Fundamental economic practice. That is, other than recites a blockchain platform, a blockchain, a smart contract and a user interface, nothing in the claim precludes the steps from being performed as a method of organizing human activity. The additional elements in the claim, a blockchain platform, a blockchain, a smart contract and a user interface are broadly interpreted to correspond to generic software suitably programmed to perform their respective functions. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim 1 recites an abstract idea.
8.	With respect to the rejection of all claims under 35 U.S.C. 101 with regards to Step 2A, Prong 2, Applicant states that (pages 10), “Applicant's numerous claim limitations would clearly integrate an alleged abstract idea into a practical application that does not monopolize a judicial exception and are thereby patent eligible because the practical application of Applicant's claims allow for a real-world benefit through computing systems." 
	Examiner respectfully disagrees and notes that the specific types of information recited merely limits the field of use to which the claimed invention applies — here, transaction compliance. It does not render the claims patent-eligible. Cf. Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1259 (Fed. Cir. 2016) (“Limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract”).
9.	In response to Applicant’s arguments (pages 9-11), that the claims as a whole integrate the judicial exception into a practical application of the exception, the Examiner respectfully disagrees.
          The Examiner would like to point out that according to 2019 Patent Eligibility Guidelines (2019 PEG), limitations that are indicative of integration into a practical application include:
•    Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
•    Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo
•    Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b)
•    Effecting a transformation or reduction of a particular article to a different state or thing -see MPEP 2106.05(c)
•    Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
          In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. The improvements argued are simply directed to enhance the processing of transaction in a more secure way, which means that the improvements argued are simply directed to the abstract idea itself and do not result in any computer functionality or technical/technology improvement. The amendments to the claims only further define the data being used however a specific abstract idea is still an abstract idea. There is no technological solution to the technological problem. The advantages over conventional systems are directed towards improving the abstract idea. The specification describes the additional elements of a blockchain platform, a blockchain, a smart contract, a device and a user interface to be generic computer elements (see [0048], [0052], [0063], [0096-0097]). A blockchain platform, a blockchain, a smart contract and a user interface are broadly interpreted to correspond to generic software elements suitably programmed to do the claimed function. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The recited steps, in the applicant’s claims, may, at best, be considered a business solution, using computers in their ordinary capacity, to a problem rooted in abstract idea. The claims at issue do not require any nonconventional computer, network, or other components, or even a non-conventional and non-generic arrangement of known, conventional pieces but merely call for performance of the claimed functions on a set of generic computer components.  The computer is invoked merely as a tool. Applying computer as a tool to apply the abstract idea does not transform the abstract idea into a patent eligible subject matter. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, the arguments do not qualify for a practical application. 
10.	With respect to the rejection of all claims under 35 U.S.C. 101 with regards to Step 2B, Applicant states that (pages 10-11), “Applicant respectfully submits that under the second step (2B) of Alice the ordered combination of elements in the independent claims are sufficient to ensure that the claim amounts to significantly more than the judicial exception.”
Examiner notes that one of the guidelines issued by the Office to determine if the claims recite additional elements which are not well understood, routine or conventional and hence, amount to significantly more than an abstract idea, is the USPTO guidelines of April 19, 2018 incorporating the Berkheimer memo (Berkheimer memo, hereinafter).
According to the Berkheimer memo,
In a step 2B analysis, an additional element (or combination of elements) is not well understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional elements). This option should be used only when the examiner is certain, based upon his or her personal knowledge, that the additional elements) represents well-understood, routine, conventional activity engaged in by those in the relevant art, in that the additional elements are widely prevalent or in common use in the relevant field, comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).
The additional elements of a blockchain platform, a blockchain, a smart contract, a device and a user interface result in no more than simply applying the abstract idea using generic computer elements. The specification describes the additional elements of a blockchain platform, a blockchain, a smart contract, a device and a user interface to be generic computer elements (see [0048], [0052], [0063], [0096-0097]).   A blockchain platform, a blockchain, a smart contract and a user interface are broadly interpreted to correspond to generic software elements suitably programmed to do the claimed function. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The applicants did not invent the blockchain or a smart contract, these generic technological elements are merely being used in the application of the abstract idea. The claimed limitations are simply improvement to the abstract idea, not an improvement in technology.  There is no indication in Applicants’ claims that any specialized hardware or other inventive computer components are required.  The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The fact that a general purpose computing system, suitably programmed, may be used to perform the claimed method and the fact that the claims at issue do not require any nonconventional computer, network, or other components, or even a “non-conventional and non-generic arrangement of known, conventional pieces” but merely call for performance of the claimed functions “on a set of generic computer components, satisfies the Berkheimer memo requirement that the additional elements are conventional elements (as outlined in criterion 1 of the Berkheimer memo). Hence, the claims do not recite significantly more than an abstract idea. 
	For these reasons and those stated in the rejection above, the rejection of pending claims under 35U.S.C. 101 is hereby maintained by the Examiner.

11.	Applicant's arguments regarding the rejection of claims 1-3, 5, 6, 8-10, 12, 13, 15-17, and 19 under 35 U.S.C. 103 are moot in view of the new grounds of rejection presented in this office action. 
					Prior Art made of Record
12.     The following prior art made of record and not relied upon is considered pertinent: 
    	Shemesh et al. U.S. 2016/0110818 A1 relates to computer systems and more particularly to computer systems that facilitate dynamic detection of insurance fraud. 
Conclusion 
13.	    Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVIN D SHAH whose telephone number is (571)272-2981.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached (571) 270 1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                       /B.D.S./Examiner, Art Unit 3693         
                                                                                                                                                                                               Sept. 19, 2021 


/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
September 19, 2021